Exhibit 99.2 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of DCH Auto Group (USA) Inc. and Subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Other Matters As discussed in note 1, the Company revised its 2013 and 2012 consolidated balance sheets and its 2013 and 2012 consolidated statements of stockholders' equity to comply with guidance in Accounting Standards Codification 480-10-S99 related to its redeemable stock. This guidance is applicable to non-public companies whose financial statements are required to be included in filings required under the Act of the Securities and Exchange Commission (SEC). The Company's financial statements previously have not been required to be included in any SEC filings. Our opinion is not modified with respect to this matter. As discussed in Note 18, DCH Auto Group (USA) Inc. combined operations with another auto dealership group through the sale of 100% of the stock of DCH Auto Group (USA) Inc. on October 1, 2014. Our opinion is not modified with respect to this matter. /s/ Crowe Horwath LLP South Bend, Indiana March 12, 2014, except for Note 1(a), as to which the date is December 12, 2014 2
